Citation Nr: 1759911	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  17 10 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tomah, Wisconsin


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred on March 25, 2014, at Aspirus Wausau Hospital (AWH).  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1964 to March 1966.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from an August 2014 decision of the Department of Veterans Affairs (VA) Great Lakes Veterans Health System.

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  At this time, there is also a paper claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Here, the Veteran's authorized representative is the Wisconsin Department of Veterans Affairs, and such representative has not been afforded any opportunity to review the file or to present arguments on behalf of the Veteran.  A claimant must be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person.  38 C.F.R. §§ 20.600, 3.103(e).  VA must ensure that claimants for VA benefits have responsible, qualified representation in the preparation, presentation, and prosecution of claims for veterans' benefits. 38 C.F.R. § 14.626.  The Wisconsin Department of Veterans Affairs should be afforded the opportunity to do the same. 
	
The Board notes that the Veteran's wife, L. C. has signed paperwork, to include the March 2017 Form 9 and the February 2016 notice of disagreement, on behalf of the Veteran.  The Board also notes that the AOJ listed L. C. as the appellant in this case in the June 2017 Form 8, for reasons that are unclear.  In the February 2016 notice of disagreement L. C. stated that she acts on the Veteran's behalf and that she is entitled to do so because she has a Power of Attorney for Health Care of the Veteran and that VA has a copy of this document.  However, there is no copy of the referenced document associated with the VA electronic claims file or with the paper claims file.  

Though the VA healthcare system may have a copy of this legal document for purposes of allowing L. C. to make healthcare decisions for the Veteran, there is no indication in the (VA benefits) electronic or paper claims file that L. C. is the legal custodian of the Veteran.  There is also no indication that the Veteran has been deemed incompetent for VA purposes, to include for purposes of pursuing claims for VA benefits.  Also, there is no indication that L. C. is an authorized representative in this appeal.  For these reasons, the Board considers the Veteran the appellant in this appeal at this time.  The Veteran is hereby notified that only he and his authorized representative may prosecute claims for VA benefits. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Take appropriate efforts to clarify whether the Veteran's wife, L. C., is the Veteran's legal custodian, and therefore the appellant for VA claims purposes.  

2. Provide the appellant's authorized representative the opportunity to review the case and allow an adequate amount of time so that the appellant and/or his/ her representative may offer any additional evidence or argument in support of the claim.

3. Complete any additional development that is deemed warranted.  Then readjudicate the claim on appeal and furnish the appellant and his/her representative a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




